EXHIBIT 10.1

May 3, 2005

Mr. Jonathan M. Nugent
300 E. 75th Street
New York, New York 10021

Dear John:

             This letter agreement (the “Agreement”) will serve to confirm our
agreement with respect to the terms and conditions of your employment by
BioCryst Pharmaceuticals, Inc., a Delaware corporation (“BioCryst” or the
“Company”).

             The terms and conditions of your employment are as follows:

1.          Term of Employment.  Subject to the terms and conditions of this
Agreement, BioCryst hereby employs Mr. Jonathan M. Nugent (“you” or “Employee”),
and you hereby accept such employment commencing on or before June 1, 2005.  You
shall be employed to serve as BioCryst’s primary executive officer in charge of
corporate communications, reporting to the chief executive officer of BioCryst. 
You shall have the title of Vice President, Corporate Communications.  You shall
devote your full business time and energies to the Company, and shall not engage
in any other business activity that would interfere with, or prevent you from
carrying out, your duties and responsibilities under this Agreement.  You will
be considered an executive officer of the Company subject to the provisions of
Section 16 of the Securities Exchange Act of 1934 relating to insider trading.

2.          Basic Full-Time Compensation and Benefits.

             (a)     (i)      As base salary for services rendered under this
Agreement, you shall be entitled to receive from BioCryst, for the term of your
full-time employment under this Agreement, an aggregate base salary of $180,000
per year which remuneration shall be payable in equal semi-monthly installments
on the 15th and last business days of each month during the term of this
Agreement.  This base salary will be reviewed annually by the Board of Directors
and may be raised at the discretion of the Board.

                      (ii)     In addition to the base salary set forth in (i)
above, you will receive an annual incentive bonus of not less than 12% of your
annual base salary (and shall be eligible for an annual incentive bonus of up to
30% of your annual salary, the amount of such bonus in excess of 12% of your
annual base salary to be determined by the Compensation Committee of the Board
of Directors in its sole discretion).  The annual incentive bonus will be
payable as a combination of cash and stock options (which options, if issued in
payment of any portion of the annual incentive bonus, will be valued using the
methodology then utilized by the Company to value stock options at the time of
issuance), as determined by the Compensation Committee of the Board of Directors
of the Company, and will be payable in accordance with the Company’s normal
procedures and payment dates for annual incentive bonuses of executive officers.

             (b)     In addition to the compensation set forth in (a) above, you
shall be entitled to receive such other benefits and perquisites provided to
other executive officers of BioCryst which benefits may include, without
limitation, reasonable vacation, sick leave, medical and dental benefits, life
and disability insurance, and participation in profit sharing or retirement
plans.

3.          Stock Options.

             (a)     The Company will grant you an option (the “Option”) to
acquire 35,000 shares of the Company’s common stock at a price determined based
on the price of the Company’s common stock on your first day of work.  The
Option will be granted under the Company’s existing stock option plan for
employees and, except to the extent otherwise provided in this Agreement, shall
be subject to the terms and provisions thereof.

             (b)     The parties intend for the Option to qualify as “incentive
stock options,” as that term is defined in Section 422 of the Internal Revenue
Code of 1986, as amended (“Section 422”) to the fullest extent possible.  The
parties understand that the portion of the Option, together with the portion of
any other incentive stock option granted by BioCryst and its parent and
subsidiary corporations, if any, which may become exercisable in any year in
excess of an aggregate of $100,000 fair market value, determined as of the date
the Option or such other option, as the case may be, was granted, may not be
treated as an incentive stock option under Section 422.




             (c)     The Option may be exercised and the common stock to be
purchased pursuant thereto may be purchased by you as a result of such exercise
only within the periods allowed under and otherwise in accordance with the
Company’s policies regarding trading in its securities by employees and
executive officers.

             (d)     The Option shall be 25% exercisable one year after the date
it is granted, and the remaining seventy-five percent (75%) shall vest and
become exercisable at the rate of 1/48th per month, commencing with the
thirteenth (13th) month after the date such Option is granted, and continuing to
vest for the succeeding months until fully vested and exercisable.

             (e)     In no event shall the period for exercising the Option
exceed ten (10) years from the date the Option is granted.

4.           Relocation Expenses.  The company shall pay all relocation
expenses, including any necessary tax gross up, for any relocation to the
Birmingham, Alabama metropolitan area which are incurred by you within nine
months from the date of your employment, not to exceed $25,000 in the aggregate.

5.          Term of Employment.   This offer is contingent upon confirmation of
the education and experience information you have provided us.  Your employment
will be assured through December 31, 2005.  After December 31, 2005, your
employment with BioCryst is for all purposes “at will,” and this letter does not
constitute an employment contract.  Instead, it sets forth the initial terms of
your employment with BioCryst.

6.          Confidentiality.

             (a)     Confidentiality.  Except as the Company may otherwise
consent in writing, or except as may be required by a court of competent
jurisdiction or by proceedings therein, you shall not publish or otherwise
disclose, disseminate or (other than for the benefit of the Company) make use of
either during or subsequent to the time period of this Agreement, any
information, knowledge or data of the Company or of its subsidiaries or
affiliated companies or of its customers relating to customer lists, devices,
techniques, plans, methods, trade secrets, know-how, inventions, discoveries,
formulas, processes, machines and the selection, utilization and maintenance
thereof, compositions, or business or financial plans or reports, or other
matters which are of a secret or confidential nature.  For purposes of this
Agreement the terms “secret” and “confidential” are used in the ordinary sense
and do not refer to official security classifications of any government or any
agency thereof.

          (b)     Equitable Remedies.  You acknowledge and recognize that a
violation of this paragraph 6 by you may cause irreparable and substantial
damage and harm to BioCryst or its affiliates, could constitute a failure of
consideration, and that money damages will not provide a full remedy for
BioCryst for such violations.  You agree that in the event of his breach of this
paragraph, BioCryst will be entitled, if it so elects, to institute and
prosecute proceedings at law or in equity to obtain damages with respect to such
breach, to enforce the specific performance of this paragraph by you, and to
enjoin you from engaging in any activity in violation hereof.

7.          Company Policies.  Except as expressly set forth in this Agreement,
your employment will be subject to all policies and procedures to which
employees of the Company are generally subject.

8.          Miscellaneous.       

             (a)     Entire Agreement.  This Agreement, including the exhibits
hereto, constitutes the entire agreement between the parties relating to your
employment by

BioCryst and there are no terms relating to such employment other than those
contained in this Agreement.  No modification or variation hereof shall be
deemed valid unless in writing and signed by the parties hereto.  No waiver by
either party of any provision or condition of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at any time.

             (b)     Notices.  Any notice or other communication given or
rendered hereunder by any party hereto shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, at the
respective addresses of the parties hereto as set forth below.




             (c)     Captions.  The section headings contained herein are
inserted only as a matter of convenience and reference and in no way define,
limit or describe the scope of this Agreement or the intent of any provision
hereof.

             (d)     Taxes.  All amounts to be paid to you hereunder are in the
nature of compensation for your employment by BioCryst, and shall be subject to
withholding, income, occupation and payroll taxes and other charges applicable
to such compensation.

             (e)     Governing Law.  This Agreement is made and shall be
governed by and construed in accordance with the laws of the State of Alabama
without respect to its conflicts of law principles.

             If the foregoing correctly sets forth our understanding, please
signify your acceptance of such terms by executing this Agreement, thereby
signifying your assent, as indicated below.



 

Yours very truly,

 

 

 

 

BIOCRYST PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ CHARLES E. BUGG

 

 

--------------------------------------------------------------------------------

 

Its:

Chairman and Chief Executive Officer

 

 

2190 Parkway Lake Drive

 

 

Birmingham, Alabama 35244

 

 

 

 

 

 

AGREED AND ACCEPTED as of this 4th day of May, 2005.

 

 

 

 

/s/ JONATHAN M. NUGENT

 

 

--------------------------------------------------------------------------------

 

 

Jonathan M. Nugent

 

 

300 E. 75th Street

 

 

New York, New York 10021